     Case 1:19-cr-00029-DAD-BAM Document 20 Filed 05/05/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     JERRID NIKOLAS KUNKEL
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00029-DAD-BAM
12                     Plaintiff,                   STIPULATION TO MODIFY CONDITIONS
                                                    OF PRETRIAL RELEASE; AND ORDER
13    vs.
14    JERRID NIKOLAS KUNKEL ,
                                                    JUDGE: Hon. Barbara A. McAuliffe
15                    Defendant.
16
17
18          On March 1, 2019 Jerrid Kunkel was granted pretrial release on conditions including
19   home detention. IT IS HEREBY STIPULATED, by and between the parties, through their
20   respective counsel, Assistant United States Attorney Brian W. Enos, counsel for plaintiff, and
21   Assistant Federal Defender Eric V. Kersten, counsel for defendant Jerrid Kunkel, that Mr.
22   Kunkel’s home detention condition may be modified by adding language permitting Mr. Kunkel
23   to be outside his residence for two hours daily, as pre-approved by Pretrial Services, for exercise
24   and heath purposes. During this time outside his residence, Mr. Kunkel shall be accompanied by
25   his mother and custodian, Debbie Kunkel, or his father, Jerry Kunkel.
26          Mr. Kunkel has been on pretrial release for more than 14 months. Throughout this time
27   he has complied with all conditions of his pretrial release. He is participating in counseling, and
28   reports to his supervising Pretrial Services Officer, Ali Mirgain as directed. In addition,
     Case 1:19-cr-00029-DAD-BAM Document 20 Filed 05/05/20 Page 2 of 3


 1   Mr. Kunkel’s counselor has advised Officer Mirgain that, in her professional opinion, it would
 2   benefit Mr. Kunkel’s physical health and anxiety if he were permitted outside for health and
 3   exercise as requested. For these reasons Officer Mirgain fully supports the proposed
 4   modification of Mr. Kunkel’s release conditions.
 5           As amended, Mr. Kunkel’s Location Monitoring/ Home Detention Condition, 7(p), shall
 6   provide:
 7                    You must participate in the following location monitoring program
                      component and abide by all the requirements of the program, which
 8                    will include having a location monitoring unit installed in your residence
                      and a radio frequency transmitter device attached to your person. You
 9
                      must comply with all instructions for the use and operation of said
10                    devices as given to you by the Pretrial Services Agency and employees
                      of the monitoring company. You must pay all or part of the costs of the
11                    program based upon your ability to pay, as determined by the pretrial
                      services officer; HOME DETENTION: You must remain inside your
12                    residence at all times except for employment; education; religious
13                    services; medical, substance abuse, or mental health treatment; attorney
                      visits; court appearances; court ordered obligations; or other activities
14                    pre-approved by the pretrial services officer. You are permitted two
                      hours outside of your residence daily, as pre-approved by Pretrial
15                    Services, for exercise/heath purposes. During these two hours daily,
                      you must be accompanied by either your mother/custodian, Debbie
16
                      Kunkel, or you father, Jerry Kunkel.
17
18           Other than the addition of the bolded portion of this condition, the modified Location

19   Monitoring/ Home Detention Condition is identical to the original condition set forth at Docket

20   No. 8, p.2, condition 7(p).

21
22                                                  Respectfully submitted,

23                                                  McGREGOR W. SCOTT
                                                    United States Attorney
24
25   Date: May 5. 2020                              /s/ Brian W. Enos
                                                    BRIAN W. ENOS
26                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
27
28

     Kunkel: Stipulation to Modify Pretrial
     Release Conditions; Proposed Order
                                                       2
     Case 1:19-cr-00029-DAD-BAM Document 20 Filed 05/05/20 Page 3 of 3


 1                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 2
 3   Date: May 5, 2020                            /s/ Eric V. Kersten
                                                  ERIC V. KERSTEN
 4                                                Assistant Federal Defender
                                                  Attorney for Defendant
 5                                                JERRID NIKOLAS KUNKEL

 6
 7                                              ORDER

 8           Pursuant to the parties’ stipulation, the Court hereby modifies Special Condition 7(p) of

 9   the Order Setting Conditions of Pretrial Release for Jerrid Nikolas Kunkel, as set forth above.

10
     IT IS SO ORDERED.
11
12       Dated:      May 5, 2020                              /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Kunkel: Stipulation to Modify Pretrial
     Release Conditions; Proposed Order
                                                      3
